DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Group I, claim(s) 1-5, 14, 24-30, 38, 41, 42, and 45-47, drawn to a composite panel.
Group II, claim(s) 43, drawn to a building material.
Group III, claim(s) 45-47, drawn to a method of manufacturing a composite panel.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a first fiber reinforcement; a polyurethane composite having a first surface and a second surface opposite the first surface, wherein the first surface is in contact with the first fiber reinforcement, and wherein the polyurethane composite comprises (a) a polyurethane formed by the reaction of (i) one or more isocyanates selected from the group consisting of diisocyanates, . This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bomberg USPA_20060078753_A1. Specifically, Bomberg discloses a matrix layer that comprises fibers (corresponds to claimed fiber reinforcement) that is adjacent to a polymer layer that comprises polyurethane that contain fillers (paragraph 0021) (corresponds to claimed PU composite), and finally a layer of fly ash (corresponds to claimed cementitious layer) on the outer surface of said matrix layer (corresponds to claimed fiber reinforcement) opposite to the side of the polymer layer (corresponds to claimed PU composite) (paragraph 0013). It’s well known that PUs are made from isocyanates and polyols; moreover, this portion is a product-by-process feature. Finally, the amount of filler can be varied based on end-user specifications as is well-known in the art.
A telephone call was made on 6/1/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 1, 2021